Citation Nr: 1102071	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-07 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 
percent for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from April 1943 to July 1945.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 2006 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which granted service connection for 
posttraumatic stress disorder and assigned a 30 percent rating, 
beginning on March 15, 2006.  

The Board notes that the September 2006 rating decision also 
denied entitlement to service connection for hearing loss, 
tinnitus, a knee disability, and a back disability.  The Veteran 
was notified of this decision in September 2006 and he did not 
perfect an appeal of these issues.  Thus, these issues are not 
before the Board for appellate consideration.  See 38 C.F.R. § 
20.200.  

This matter was remanded to the RO in October 2009 for additional 
development.  
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

For the entire period of the appeal, the service-connected PTSD 
is shown to have been manifested by a level of moderate, chronic 
occupational and social impairment resulting in clearly reduced 
reliability and productivity and difficulty in establishing 
effective work and social relationships.  




CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for the 
service-connected PTSD have been met for the entire period of the 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA notice 
letter to the Veteran in April 2006, prior to the initial 
adjudication of the claim.  

The letter notified the Veteran of what information and evidence 
must be submitted to substantiate the claim for service 
connection for PTSD, as well as what information and evidence 
must be provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and was 
told to submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The April 2006 letter provided the Veteran with notice of the 
laws regarding degrees of disability or effective dates.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  VA treatment records dated 
from October 2000 to September 2010 are associated with the 
claims folder.  

The Board also finds that there is no identified relevant 
evidence that has not been accounted for.  The Veteran underwent 
VA examinations in July 2006 and March 2010 to obtain medical 
evidence as to the severity of the PTSD.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.   

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course of 
the rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The rating criteria for rating mental disorders reads as follows:

A 100 percent rating requires total 
occupational and social impairment, due to 
such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation  or own name.  

A 70 percent rating requires occupational 
and social impairment, with deficiencies in 
most areas, such as work, school, family 
relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

A 50 percent rating requires occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

A 30 percent rating requires occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, 
directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) 
(DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communications (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking or 
mood (e.g. depressed man avoids friends, neglects family, and is 
unable to work).  Id.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

Analysis

Based on a careful review of the record, the Board finds that, 
from the date of filing of the claim for increase, the disability 
picture due to the PTSD more nearly approximates reduced 
reliability and productivity and difficulty in establishing 
effective work and social relationships.  Thus, the Board finds 
that a 50 percent rating is warranted under Diagnostic Code 9411.  

The evidence of record shows that the Veteran's PTSD is 
manifested by irritability, rage, nightmares, sleep disturbance, 
distressing recollection of military memories, increased arousal, 
and numbing and avoidance.  The VA examination reports and VA 
treatment records show that the GAF scores have ranged from 50 to 
60 but have been predominantly in the 54 to 55 range.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

The July 2006 VA examination report indicates that the PTSD 
caused irritability and rage.  The Veteran's mood was described 
as euthymic.  He had no significant impairment in thought process 
or concentration.  Thinking was logical. Judgment and insight 
were noted to be somewhat impaired.  The examiner described the 
PTSD symptoms as mild and noted that the symptoms recurred 
intermittently several times a month and caused an unquantifiable 
degree for conflict with family, social withdrawal, and lack of 
interest in outside activities and were less frequent and intense 
in the last 15 years.  

The VA treatment records dated from July 2008 to November 2008 
show that the Veteran took medical to treat his psychiatric 
symptoms.  The VA treatment records documented symptoms of 
nightmares, sleep disturbance, memory deficit, anxiety, and 
distressing World War II memories.  The GAF scores ranged from 50 
(on July 2008) and 55 (on August, September, and November 2008).  
See the VA treatment records dated in July 2008, August 2008, 
September 2008, and November 2008.  

VA treatment records dated from February 2009 to June 2010 show 
that Veteran had persistent nightmares.  The GAF scores ranged 
from 51 (on April 2009) to 55 (on February, July and December 
2009 and June 2010).  See the VA treatment records dated in 
February 2009, April 2009, July 2009, December 2009, and June 
2010.  

The March 2010 VA examination report indicates that the Veteran 
reported having frequent dreams and nightmares of the military 
experiences, lethargy, irritability, and difficulty sleeping.  
The examiner indicated that the PTSD symptoms consisted of 
nightmares, intrusive thoughts and memories, increased arousal, 
insomnia, irritability, and signs and symptoms of numbing and 
avoidance.  The examiner opined that the impairment due to the 
PTSD was moderate and the impairment recurred daily or weekly 
since service.  The examiner stated that the Veteran had 
indifference to routine activities and social withdrawal due to 
the both the PTSD and dementia.  The examiner opined that the 
PTSD symptoms caused reduced reliability and productivity.  The 
examiner stated that the GAF score due solely to the PTSD was 54. 

The Board finds that the medical evidence more nearly 
approximates more persistent impairment and continuous reduced 
reliability and productivity as evidenced by the various GAF 
scores.  Thus, the Board concludes that, on this record, the 
evidence supports the assignment of a 50 percent rating for the 
service-connected PTSD for the entire appeal period.  

In view of the Court's holding in Fenderson, supra, the Board has 
considered whether the Veteran is entitled to staged ratings for 
his service-connected PTSD.  However, a staged rating under 
Fenderson is not for application since the evidence shows that a 
50 percent rating for the service-connected PTSD is warranted for 
the entire appeal period.  It appears from the medical evidence 
that the PTSD has remained essentially constant over the entire 
time.  

The evidence establishes that the PTSD does not cause 
deficiencies in most areas (work, school, family relations, 
judgment, thinking, or mood).   

The Board is aware that the evidence of record shows that 
judgment was described as fair, somewhat impaired, and 
significantly impaired.  See the July 2006 and March 2010 VA 
examination reports and the VA treatment records dated in 2008 to 
2010.  However, the impaired judgment was not attributable to the 
Veteran's PTSD.  The Board notes that the VA examiner who 
performed the March 2010 VA examination discerned which symptoms 
were due to the Veteran's PTSD and which symptoms were due to the 
nonservice-connected dementia.  The examiner did not attribute 
the impaired judgment to the PTSD. 

There also is no evidence of deficiencies in thinking due to the 
PTSD to warrant an evaluation in excess of 50 percent.  The 
medical evidence shows that the Veteran has a diagnosis of 
dementia and this disorder caused cognitive impairment.  See the 
March 2010 VA examination report.  The evidence establishes that 
any cognitive or thought dysfunction is not caused by the PTSD.   

While there is evidence of some impairment of occupational 
functioning, the service-connected PTSD is not shown to have 
caused significant interference with the Veteran's ability to 
work gainfully.  The March 2010 VA examination report indicates 
that the Veteran reported that he had retired in the 1980's when 
he reached retirement age.  The examination report notes that the 
Veteran did not attribute his retirement and subsequent 
unemployment to psychiatric symptoms and he did not report any 
significant difficulties on the job when he was working.  The 
current rating of 50 percent is shown to be based on the Veteran 
having moderate occupational impairment due to the PTSD, as 
discussed.  

There is evidence of some impairment of social functioning; the 
medical evidence shows moderate social impairment.  The evidence 
shows that the Veteran was largely socially isolated, but he had 
social interaction with his family.  The Veteran was married and 
lived with his wife for 60 years, saw his adult children 
regularly, and enjoyed visiting with his grandchildren.  See the 
March 2010 VA examination report.  The medical evidence does not 
establish an inability to establish and maintain effective 
relationships.  

There is no evidence that the PTSD caused any deficiencies in 
mood.  The March 2010 VA examination report and other pertinent 
medical evidence of record does not attribute any mood symptoms 
to the PTSD.  Accordingly, on this record, the Board finds that 
the service-connected PTSD overall does not produce or more 
nearly resemble a disability picture manifested by deficiencies 
in most areas or an inability to establish and maintain effective 
social and work relationships.  Thus, the service-connected PTSD 
does not meet the criteria that would warrant the assignment of a 
rating higher than 50 percent under the rating schedule for 
evaluation of mental disorders.  38 C.F.R. § 4.7.  

The Board has considered whether referral for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
indicated.  Although the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance, the Board is not precluded from 
considering whether the case should be referred to the Director 
of VA's Compensation and Pension Service for a rating.  The 
threshold factor for extraschedular consideration is a finding 
that the evidence presents such an exceptional disability picture 
that the schedular ratings for the service-connected disability 
are inadequate.  This is accomplished by comparing the level of 
severity and symptomatology of the service-connected disability 
with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level 
and symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Thun, supra.  Comparing the current disability 
levels and symptoms to the Rating Schedule, the degree of 
disability for this disability is contemplated by the Rating 
Schedule and the assigned schedular rating is adequate.  Thus, no 
referral for extraschedular consideration is required.  The Board 
notes that the service-connected PTSD is shown to cause moderate 
occupational impairment and the Veteran is compensated for this 
occupational impairment with the assignment of the 50 percent 
rating.  There is no medical evidence or information showing that 
the Veteran's service-connected PTSD has resulted in marked 
interference with employment or required any periods of recent 
hospitalization.  The service-connected PTSD is not shown to 
present an unusual or exceptional disability picture that is not 
addressed by the applicable rating criteria.  

The Board finds that the Veteran's symptoms are consistent with 
the criteria set forward in the Rating Schedule.  The Board finds 
that his disability picture does not render impractical the 
application of the regular schedular standards in this case.  See 
38 C.F.R. § 3.321(b)(1).  In the absence of such factors, the 
Board finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  

In conclusion, the Board finds that, on this record, the evidence 
supports the assignment of a 50 percent rating for the service-
connected PTSD for the entire appeal period.  The appeal is 
granted to that extent.  


ORDER

An increased rating of 50 percent for the service-connected PTSD 
is granted for the entire appeal period, subject to the 
regulations controlling disbursement of VA monetary benefits.  


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


